Case 2:20-cv-03706-JS-ST Document 11-5 Filed 01/15/21 Page 1 of 6 PageID #: 99




                         EXHIBII'IIC,,
    Case 2:20-cv-03706-JS-ST Document 11-5 Filed 01/15/21 Page 2 of 6 PageID #: 100




q                                                ongptll hfinkp                                  e
                                                 25 ltems    Color !   Size


Featured
                                                                                                       V




                                                      BRTHING SiUITS



                                                            q2

                       '!
                       I
                       I




                                            c




                            ru}I} f
                                            I




           'B-
           lF.;lI
           \",
            ,;

           'lrlr..,.        .           ,       ]*S
                                                                                 Caicos
                                lai's
                                 ,JK
                                   :3 ",
                                                                          0n Sale $59.50 S&ree
           Endless Ganres (Black)
           On Sale $3:t.75 $65r€0




                                                        v                                              .t
                                                                                                     ffi
Case 2:20-cv-03706-JS-ST Document 11-5 Filed 01/15/21 Page 3 of 6 PageID #: 101




          Caicos (Black)                                Malibu (Pink)
      On Sale $59r.50 $S5-,OO                       On Sale $45.50 $55.€0
Case 2:20-cv-03706-JS-ST Document 11-5 Filed 01/15/21 Page 4 of 6 PageID #: 102
                                       ili1]|.;.,ii1.l:.lilil....:w.,.e.:'l:?..l"+$].-i,ii.,s.tl:i|l
                                                                        Barbados
                                                                  On Sale $45.50 $65,.00




                                          ?




              Besos (Black)                                          Besos (White)
        0n   Sale $45.50 $€5r€O                                  On Sale $45.50 $6+00
Case 2:20-cv-03706-JS-ST Document 11-5 Filed 01/15/21 Page 5 of 6 PageID #: 103




             Grenade
       On Sale $4:;.50 $65,;0€




                                 I                                               I
                                                                       ffi-
                                                                       #ti$,

                                                                      ffi$
                                                                      e,ffi




             Pu'riie                                       Neon Animal Glow
      On Sale $48.30 $59Se                                On Sale 548.30 $59€O




                                 v         :.'   I


                                                                 &               I
                                                     *t
                                                     I        M
Case 2:20-cv-03706-JS-ST Document 11-5 Filed 01/15/21 Page 6 of 6 PageID #: 104




                                                    Endless Games (Black)
                                                    0n Sale $35.73 $65100
                                                         *****
